MEMORANDUM **
We do not consider the district court’s disposition of William J. Jones’s claims because he identifies no error that he contends the district court committed and presents no argument challenging any of its rulings. See Acostar-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.1993) (issues raised in pro se litigant’s brief but not supported by argument are deemed abandoned).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.